Citation Nr: 1739610	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  15-30 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial, compensable rating for service-connected prostate cancer.  

2.  Propriety of the rating assignable for service-connected residuals of prostate cancer from July 2013.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1957 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which granted an initial noncompensable disability rating for prostate cancer, effective January 31, 2011.  

In July 2017, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of the propriety of the rating assignable to service-connected prostate cancer from July 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for prostate cancer was received on January 31, 2011.  

2.  Following his initial diagnosis in November 2010, the Veteran's prostate cancer was treated with radiation therapy, which was completed May 2011, with additional androgen deprivation (hormonal) therapy that was completed in January 2013.  


CONCLUSION OF LAW

From January 31, 2011, to July 2013, the criteria for a 100 percent schedular rating for service-connected prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor the representative in this case has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

In the March 2013 rating decision on appeal, the RO granted service connection for prostate cancer and awarded an initial, noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528, effective January 31, 2011.  The RO assigned the initial zero percent rating based upon the findings of the February 2013 VA prostate cancer examination wherein the examiner noted the Veteran's prostate cancer was in remission without evidence of any residual renal or voiding dysfunction.  

The Veteran has perfected an appeal as to the initial rating assigned to his prostate cancer disability, arguing that he should have been assigned a total 100 percent schedular rating under DC 7528 as the evidence shows he received radiation and androgen deprivation treatment for two years after he was initially diagnosed with prostate cancer in November 2010.  See July 2017 Travel Board hearing.  During the July 2017 hearing, he testified that he wants a 100 percent rating from the date of his initial claim, i.e., January 31, 2011, until the date of the February 2013 VA examination where his prostate cancer was shown to be in remission.  

As noted, the Veteran's prostate cancer is rated under 38 C.F.R. § 4.115b, DC 7528, which provides for a 100 percent rating for malignant neoplasms of the genitourinary system.  A Note following DC 7528 states that, following the cessation of any surgical, antineoplastic chemotherapy or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, DC 7528, Note.

Review of the record that the Veteran was diagnosed with prostate cancer in November 2011, after which his VA physicians suggested surgical treatment.  See VA treatment records dated November 2010 to January 2011.  The Veteran sought a second opinion regarding treatment and management opinions from MD Anderson Cancer Center where clinicians suggested he was a candidate for surgery, external beam radiotherapy, and androgen deprivation therapy (hormonal therapy).  See December 2010 private treatment record.  The Veteran chose radiotherapy to treat his prostate cancer disability, which clinicians noted would include a two year course of androgen deprivation therapy.  See private treatment records dated December 2010 and January 2011.  

Subsequent treatment records reflect that the Veteran received radiotherapy from March 2011 to May 2011.  See May 2011 private treatment record.  The evidence also reflects that the Veteran began androgen deprivation (hormonal) therapy in January 2011 and the Veteran has reported that he received hormonal therapy in the form of injection every three months.  See January 2011 private treatment record; January 2011 correspondence from Veteran.  

Although the February 2013 VA examiner noted the Veteran's prostate cancer was in remission, he also noted the Veteran's treatment included androgen deprivation (hormonal) therapy with his most recent treatment received in October 2012.  See also February 2013 VA treatment record.  There is no medical evidence of record showing the Veteran received androgen deprivation (hormonal) therapy after October 2012; however, as previously noted, the Veteran's course of androgen deprivation therapy was recommended for two years following his initial diagnosis in January 2011, which would be approximately January 2013.  Therefore, given the medical evidence showing the Veteran was scheduled to receive a two year course of androgen deprivation therapy following his initial diagnosis, the Veteran's competent report that he received such therapy in the form of hormonal injections every three months, and after resolving all reasonable doubt in favor of the Veteran, the Board finds his androgen deprivation (hormonal) therapy was likely completed in January 2013.  

Based on the foregoing, the Board finds that the Veteran's prostate cancer warranted a 100 percent rating from January 31, 2011, the date of receipt of his claim, until July 2013-six months after cessation of his treatment for prostate cancer.  Indeed, the evidence shows that following his initial diagnosis in November 2010, the Veteran's prostate cancer was treated with radiation therapy, which was completed May 2011, with additional androgen deprivation (hormonal) therapy that was completed in January 2013.  

The Court of Appeals for Veterans Claims has held with specific regard to DC 7528 that VA has no discretion to reduce or otherwise change a 100 percent disability rating during the six-month period following treatment for malignant neoplasms, and until a medical examination report supports such a change.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  

Therefore, the Board finds a 100 percent rating is warranted from January 31, 2011, to July 2013.  See 38 C.F.R. § 4.115b, DC 7528.  All reasonable doubt will be resolved in favor of the Veteran.  

The issue of the appropriate rating assignable for service-connected residuals of prostate cancer from July 2013 is discussed in the remand section below.  


ORDER

A 100 percent rating for service-connected prostate cancer is granted from January 31, 2011, to July 2013.  


REMAND

As discussed above, the schedular 100 percent rating assignable under DC 7523 is warranted for six months after cessation of his treatment for prostate cancer which, in this case, is shown to have been completed in January 2013, i.e., July 2013.  

The Veteran has not expressed disagreement with the rating assignable after the expiration of the 100 percent schedular rating warranted under DC 7528; however, the law provides that there can be no reduction at the end of six months if a VA examination does not take place since any proposed reduction would be based on the examination and the notification process can begin only after the examination is reviewed.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010); 59 Fed. Reg. 2523, 2525-56 (Jan. 18, 1994).  

The Veteran has not been afforded a VA examination to evaluate the nature and severity of any residual condition(s) of his service-connected prostate cancer since the cessation of his treatment in January 2013.  Therefore, an appropriate examination must be conducted, after which the AOJ should determine the appropriate rating assignable for the residuals attributable to the Veteran's service-connected prostate cancer disability since July 2013.  

While on remand, the AOJ should also obtain any outstanding medical evidence that may be relevant to the claim on appeal, including any private treatment records identified by the Veteran and relevant VA treatment records dated from February 2016 to the present.

Accordingly, this issue is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran identify any outstanding private health care providers who have treated his prostate cancer disability since October 2012 and, after obtaining any necessary authorization from the Veteran, all outstanding records should be obtained and associated with the file. 

Obtain the Veteran's VA treatment records dated from February 2016 to the present. 

All attempts to secure these records, and any response received, should be documented in the claims file, following the procedures set forth in 38 C.F.R. § 3.159.

2. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to assess the nature and severity of his prostate cancer disability and any residuals thereof.  The Veteran's entire electronic record must be reviewed by the examiner in conjunction with the examination.  The examiner is requested to address the following questions:

a) State whether the Veteran's prostate cancer is in remission and, if so, identify the approximate date of remission.  In so doing, the examiner is requested to support this determination by reference to any pertinent clinical and laboratory findings;

b) Describe the treatment the Veteran received for prostate cancer, including but not limited to radiation and androgen deprivation (hormonal) therapy treatment and the date such treatment was completed.  

c) Describe in detail the nature and severity of any residual condition attributable to prostate cancer, including but not limited to radiation proctitis, voiding dysfunction, and/or renal dysfunction.  

d) A rationale must be provided for any opinion provided.  

3. After accomplishing any additional development deemed appropriate, readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


